11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

William Jamar Day,                             * From the 104th District Court
                                                 of Taylor County,
                                                 Trial Court No. 18743B.

Vs. No. 11-14-00366-CR                         * October 27, 2016

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.